Title: To Thomas Jefferson from Sampson Mathews, 13 January 1781
From: Mathews, Sampson
To: Jefferson, Thomas



Sir
Byrd ordenary 13th. Janry 1781

I Received your favour of the 12th. Inst. and Shall Proced Early tomorrow morning to Fredricksburg with about 250 Militia from augusta which is all that is Come this Length. Those of the 2d. Battallion which are on the way as also the Militia from Rockbridge and Rocking [Rockingham] I Shall send by Express to order their March to Fredricksburg, which Place I hope to Reach by Monday Night.
I have Prevailed with Major Posey to go with me who will be of great Service. His Letter accompanys this which he Requests may be Immediately Forwarded to the Barron. I have ordered Some beef Cattle which are to be Brought by the Militia Left behind from augusta. I have the Honour to be with Due Respect & Esteem your Excellencys obedt. Huml. Servt,

Samp. Mathews

